UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2402 John Hancock Sovereign Bond Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended May 31, 2011 Average annual total returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge (POP) with maximum sales charge (POP) yield (%) as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-11 Class A 6.73 7.09 6.02 6.73 40.82 79.39 4.80 Class B 6.00 7.02 5.91 6.00 40.35 77.62 4.33 Class C 10.00 7.32 5.77 10.00 42.38 75.17 4.32 Class I 12.33 8.54 6.97 12.33 50.66 96.22 5.42 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial Highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Net/Gross (%) 1.14 1.84 1.84 0.63 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Bond Fund | Annual report Class B Class C Class I Start date 5-31-01 5-31-01 5-31-01 NAV $17,762 $17,517 $19,622 POP $17,762 $17,517 $19,622 Index $17,638 $17,638 $17,638 The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Capital Government/Credit Bond Index is an unmanaged index of U.S. government bonds, U.S. corporate bonds and Yankee bonds. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 For certain types of investors as described in the Fund’s Class I shares prospectus. 2 11-9-73 is the inception date for the oldest class of shares, Class A shares. The inception date for Class I shares is 9-4-01. The returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class I shares. 3 NAV represents net asset value and POP represents public offering price. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Annual report | Bond Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management (formerly MFC Global Investment Management (U.S.), LLC) 1 U.S. bonds posted solid gains for the 12 months ended May 31, 2011, as improving but uneven economic growth and relatively tame inflation figures provided a favorable backdrop for fixed-income securities. The best performers were high-yield corporate bonds and commercial mortgage-backed securities, both of which benefited from better economic conditions and strong investor demand for higher-yielding investments. Investment-grade corporate bonds also posted solid gains, while residential mortgage-backed securities and Treasury bonds lagged. For the year ended May 31, 2011, John Hancock Bond Fund’s Class A shares posted a total return of 11.78% at net asset value. The Fund outpaced the 6.04% return of its benchmark, the Barclays Capital Government/Credit Bond Index, and the 7.40% average return of the Morningstar, Inc. intermediate-term bond category. The Fund’s outperformance of its benchmark index and Morningstar peer group average resulted largely from its allocations within the bond market. A heavy weighting in corporate bonds, including a meaningful position in high-yield securities, contributed favorably to results, as did security selection in the corporate sector. An overweight position in commercial mortgage-backed securities, combined with underweight positions in residential mortgage-backed securities and Treasury bonds, also proved beneficial. We reduced the Fund’s corporate bond holdings during the past year, taking profits and lowering the Fund portfolio’s overall risk profile. In their place, we added residential mortgage-backed securities, which had similar interest-rate sensitivity but provided better credit quality, higher yields and more attractive valuations. We also increased the Fund’s holdings of securities that would benefit from an eventual rise in interest rates. These securities, which comprised more than 10% of the portfolio by the end of the reporting period, included adjustable-rate and interest-only mortgage-backed securities, bank loans and floating-rate corporate debt. Since we don’t expect sharply higher interest rates in the near term, we have been selective in adding these securities to the portfolio so we do not jeopardize the Fund’s yield. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major risk factors in this Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Fund’s average maturity will make it more sensitive to interest-rate risk. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 1 Manulife Asset Management (US) LLC is doing business as John Hancock Asset Management. 8 Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2010 with the same investment held until May 31, 2011. Account value Ending value Expenses paid during on 12-1-10 on 5-31-11 period ended 5-31-11 1 Class A $1,000.00 $1,049.10 $5.36 Class B 1,000.00 1,045.40 8.92 Class C 1,000.00 1,045.40 8.92 Class I 1,000.00 1,051.20 3.22 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2010, with the same investment held until May 31, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-10 on 5-31-11 period ended 5-31-11 1 Class A $1,000.00 $1,019.70 $5.29 Class B 1,000.00 1,016.20 8.80 Class C 1,000.00 1,016.20 8.80 Class I 1,000.00 1,021.80 3.18 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.05%, 1.75%, 1.75% and 0.63% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Bond Fund | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 49% Capital Preferred Securities 2% U.S. Government & Agency Obligations 25% Term Loans 1% Collateralized Mortgage Obligations 12% Preferred Securities 1% Asset-Backed Securities 5% Foreign Government Obligations 1% U.S. Government Agency Short-Term Investments & Other 2% Collateralized Mortgage Obligations 2% Sector Composition U.S. Government & Agency Obligations 25% Consumer Staples 2% Financials 22% U.S. Government Agency Collateralized Mortgage Obligations 2% Collateralized Mortgage Obligations 12% Telecommunication Services 2% Consumer Discretionary 6% Health Care 1% Industrials 6% Information Technology 1% Energy 5% Foreign Government Obligations 1% Asset-Backed Securities 5% Short-Term Investments & Other 2% Materials 5% Utilities 3% Quality Composition U.S. Government & Agency Obligations 27% BB 11% AAA 5% B 11% AA 5% CCC & Below 5% A 10% Not Rated 2% BBB 22% Short-Term Investments & Other 2% 1 As a percentage of net assets on 5-31-11. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 3 Ratings are from Moody’s Investor Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 5-31-11 and do not reflect subsequent downgrades, if any. Annual report | Bond Fund 11 Fund’s investments As of 5-31-11 Maturity Rate (%) date Par value Value Corporate Bonds 48.73% (Cost $494,611,707) Consumer Discretionary 5.48% Auto Components 0.29% Allison Transmission, Inc. (S) 7.125 05-15-19 $755,000 749,338 Exide Technologies (S) 8.625 02-01-18 1,115,000 1,184,688 Hyva Global BV (S) 8.625 03-24-16 1,155,000 1,183,875 Automobiles 0.28% Hyundai Capital Services, Inc. (S) 6.000 05-05-15 1,615,000 1,775,489 Hyundai Capital Services, Inc. (S) 4.375 07-27-16 1,235,000 1,269,743 Food Products 0.10% Simmons Foods, Inc. (S) 10.500 11-01-17 1,060,000 1,134,200 Hotels, Restaurants & Leisure 1.35% Greektown Superholdings, Inc. 13.000 07-01-15 1,965,000 2,220,450 Jacobs Entertainment, Inc. 9.750 06-15-14 2,435,000 2,483,700 Little Traverse Bay Bands of Odawa Indians (S) 9.000 08-31-20 1,315,000 1,183,500 MGM Resorts International 9.000 03-15-20 490,000 545,125 Mohegan Tribal Gaming Authority 7.125 08-15-14 1,425,000 1,040,250 MTR Gaming Group, Inc. 12.625 07-15-14 750,000 791,250 Palace Entertainment Holdings LLC/Palace Entertainment Holdings Corp. (S) 8.875 04-15-17 950,000 983,250 Pokagon Gaming Authority (S) 10.375 06-15-14 1,815,000 1,862,644 Seminole Indian Tribe of Florida (S) 7.750 10-01-17 605,000 635,250 Seminole Indian Tribe of Florida (S) 6.535 10-01-20 2,260,000 2,317,856 Sugarhouse HSP Gaming Prop Mezz LP/ Sugarhouse HSP Gaming Finance Corp. (S) 8.625 04-15-16 175,000 180,688 Waterford Gaming LLC (S) 8.625 09-15-14 890,823 422,829 Household Durables 0.03% American Standard Americas (S) 10.750 01-15-16 335,000 350,913 Internet & Catalog Retail 0.20% Expedia, Inc. 5.950 08-15-20 2,125,000 2,125,000 Media 2.31% AMC Entertainment, Inc. 8.750 06-01-19 620,000 665,725 AMC Entertainment, Inc. 8.000 03-01-14 1,995,000 2,014,950 Cablevision Systems Corp. 8.625 09-15-17 610,000 687,775 CBS Corp. 7.875 07-30-30 2,480,000 3,004,986 CCH II LLC/CCH II Capital Corp. 13.500 11-30-16 1,150,089 1,368,606 12 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Media (continued) CCO Holdings LLC/CCO Holdings Capital Corp. 8.125 04-30-20 $590,000 $637,938 Cinemark USA, Inc. 8.625 06-15-19 725,000 792,063 Cinemark USA, Inc. (S) 7.375 06-15-21 410,000 416,663 Clear Channel Worldwide Holdings, Inc. 9.250 12-15-17 1,675,000 1,825,750 CSC Holdings, Inc. 7.875 02-15-18 1,675,000 1,834,125 DIRECTV Holdings LLC/DIRECTV Financing Company, Inc. 6.350 03-15-40 1,105,000 1,187,013 Grupo Televisa SA 6.625 01-15-40 1,295,000 1,409,635 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH (S) 7.500 03-15-19 1,250,000 1,301,563 News America, Inc. (S) 6.150 02-15-41 1,100,000 1,128,377 Regal Cinemas Corp. 8.625 07-15-19 465,000 497,550 Regal Entertainment Group 9.125 08-15-18 455,000 483,438 Time Warner Cable, Inc. 6.750 07-01-18 1,950,000 2,266,939 United Business Media, Ltd. (S) 5.750 11-03-20 1,145,000 1,146,585 XM Satellite Radio, Inc. (S) 13.000 08-01-13 2,000,000 2,380,000 Multiline Retail 0.07% Sears Holdings Corp. (S) 6.625 10-15-18 785,000 722,200 Specialty Retail 0.45% Automotores Gildemeister SA (S) 8.250 05-24-21 790,000 812,713 Empire Today LLC/Empire Today Finance Corp. (S) 11.375 02-01-17 660,000 702,900 Hillman Group, Inc. 10.875 06-01-18 820,000 902,000 Hillman Group, Inc. (S) 10.875 06-01-18 385,000 423,500 Limited Brands, Inc. 6.625 04-01-21 1,320,000 1,376,100 Toys R Us Property Company LLC 8.500 12-01-17 570,000 610,613 Textiles, Apparel & Luxury Goods 0.40% Burlington Coat Factory Warehouse Corp. (S) 10.000 02-15-19 2,345,000 2,350,863 Levi Strauss & Company 7.625 05-15-20 1,975,000 1,999,688 Consumer Staples 2.07% Commercial Services & Supplies 0.16% ARAMARK Corp. 8.500 02-01-15 1,690,000 1,757,600 Food & Staples Retailing 0.33% CVS Caremark Corp. (6.302% to 6-1-12, then 3 month LIBOR + 2.065%) 6.302 06-01-37 3,635,000 3,598,650 Food Products 0.85% B&G Foods, Inc. 7.625 01-15-18 950,000 1,021,250 Bunge Ltd. Finance Corp. 8.500 06-15-19 1,405,000 1,725,731 Bunge Ltd. Finance Corp. 4.100 03-15-16 815,000 847,750 Corp. Pesquera Inca SAC (S) 9.000 02-10-17 1,355,000 1,426,138 Del Monte Foods Company (S) 7.625 02-15-19 945,000 964,491 JBS Finance II, Ltd. (S) 8.250 01-29-18 1,450,000 1,523,805 Reddy Ice Corp. 11.250 03-15-15 1,655,000 1,708,788 Household Products 0.18% Yankee Candle Company, Inc. 8.500 02-15-15 1,875,000 1,952,344 See notes to financial statements Annual report | Bond Fund 13 Maturity Rate (%) date Par value Value Personal Products 0.21% Hypermarcas SA (S) 6.500 04-20-21 $530,000 $528,675 Revlon Consumer Products Corp. 9.750 11-15-15 1,585,000 1,723,688 Tobacco 0.34% Alliance One International, Inc. 10.000 07-15-16 2,335,000 2,352,513 Lorillard Tobacco Company 6.875 05-01-20 1,175,000 1,308,551 Energy 4.55% Energy Equipment & Services 0.21% Precision Drilling Corp. (S) 6.625 11-15-20 1,205,000 1,241,150 Trinidad Drilling, Ltd. (S) 7.875 01-15-19 1,045,000 1,102,475 Gas Utilities 0.21% DCP Midstream LLC (S) 9.750 03-15-19 1,705,000 2,260,371 Oil, Gas & Consumable Fuels 4.13% Alpha Natural Resources, Inc. 6.250 06-01-21 1,130,000 1,149,775 Alpha Natural Resources, Inc. 6.000 06-01-19 520,000 523,250 Bumi Investment Pte, Ltd. (S) 10.750 10-06-17 780,000 891,150 Chesapeake Energy Corp. 6.125 02-15-21 1,085,000 1,103,988 Drummond Company, Inc. 7.375 02-15-16 1,805,000 1,845,613 El Paso Pipeline Partners Operating Company LLC 6.500 04-01-20 1,045,000 1,199,738 Energy Transfer Partners LP 9.700 03-15-19 1,380,000 1,837,066 Enterprise Products Operating LLC (7.034% to 1-15-18, then higher of 7.034% or 3 month LIBOR + 2.680%) 7.034 01-15-68 1,860,000 1,962,300 Enterprise Products Operating LLC (7.000% to 6-1-17, then 3 month LIBOR + 2.778%) 7.000 06-01-67 2,585,000 2,597,925 EV Energy Partners LP/EV Energy Finance Corp. (S) 8.000 04-15-19 1,600,000 1,664,000 Gibson Energy ULC/GEP Midstream Finance Corp. 10.000 01-15-18 1,040,000 1,274,000 Kerr-McGee Corp. 6.950 07-01-24 3,210,000 3,708,231 Kinder Morgan Energy Partners LP 7.750 03-15-32 840,000 1,022,309 Kinder Morgan Finance Company 5.700 01-05-16 2,515,000 2,669,044 Linn Energy LLC/Linn Energy Finance Corp. 8.625 04-15-20 790,000 865,050 Marathon Petroleum Corp. (S) 6.500 03-01-41 1,115,000 1,196,562 MarkWest Energy Partners LP/MarkWest Energy Finance Corp. 6.500 08-15-21 1,975,000 1,997,219 McMoRan Exploration Company 11.875 11-15-14 1,230,000 1,334,550 Motiva Enterprises LLC (S) 6.850 01-15-40 1,060,000 1,263,280 Niska Gas Storage US LLC/Niska Gas Storage Canada ULC 8.875 03-15-18 1,600,000 1,720,000 NuStar Logistics LP 7.650 04-15-18 2,025,000 2,422,854 NuStar Logistics LP 4.800 09-01-20 865,000 886,366 OGX Petroleo e Gas Participacoes SA (S) 8.500 06-01-18 1,650,000 1,653,734 Spectra Energy Capital LLC 6.200 04-15-18 1,440,000 1,642,304 Thermon Industries, Inc. 9.500 05-01-17 351,000 374,693 TransCanada Pipelines, Ltd. (6.350% to 5-15-17, then 3 month LIBOR + 2.210%) 6.350 05-15-67 1,945,000 1,986,938 Williams Partners LP/Williams Partners Finance Corp. 7.250 02-01-17 3,295,000 3,964,135 14 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Financials 20.01% Capital Markets 2.49% Credit Suisse AG (3 month LIBOR + 0.690% to 5-15-17, then 3 month LIBOR + 1.690%) (Q) 0.951 05-15-17 $2,900,000 2,359,121 Credit Suisse New York 5.300 08-13-19 1,680,000 1,836,840 Credit Suisse New York 4.375 08-05-20 2,265,000 2,297,768 Jefferies Group, Inc. 8.500 07-15-19 665,000 806,287 Jefferies Group, Inc. 6.875 04-15-21 1,240,000 1,363,555 Macquarie Bank, Ltd. (S) 6.625 04-07-21 1,055,000 1,078,049 Macquarie Group, Ltd. (S) 6.000 01-14-20 1,345,000 1,385,719 Morgan Stanley (BRL)(D)(S) 10.090 05-03-17 8,215,000 5,115,663 Morgan Stanley 7.300 05-13-19 2,270,000 2,614,073 Morgan Stanley 5.750 01-25-21 570,000 596,139 The Goldman Sachs Group, Inc. 6.750 10-01-37 4,150,000 4,169,866 The Goldman Sachs Group, Inc. 6.150 04-01-18 3,130,000 3,431,838 Commercial Banks 3.27% Abbey National Treasury Services PLC 4.000 04-27-16 1,660,000 1,668,908 Banco de Credito del Peru (S) 4.750 03-16-16 700,000 690,375 Barclays Bank PLC (S) 6.050 12-04-17 1,185,000 1,277,483 Barclays Bank PLC 5.140 10-14-20 1,160,000 1,135,315 BBVA Bancomer SA (S) 6.500 03-10-21 1,925,000 1,941,081 BNP Paribas 5.000 01-15-21 1,680,000 1,713,634 BPCE SA (12.500% to 9-30-19, then 3 month LIBOR + 12.980%) (Q)(S) 12.500 09-30-19 1,239,000 1,461,735 Chuo Mitsui Trust & Banking Company, Ltd. (5.506% to 4-15-15, then 3 month LIBOR + 2.490%) (Q)(S) 5.506 04-15-15 2,530,000 2,580,600 Commonwealth Bank of Australia (S) 5.000 03-19-20 2,065,000 2,177,220 First Tennessee Bank NA 5.050 01-15-15 1,620,000 1,701,365 ICICI Bank, Ltd. (S) 5.750 11-16-20 1,910,000 1,909,658 Lloyds TSB Bank PLC 6.375 01-21-21 1,765,000 1,868,057 Lloyds TSB Group PLC (6.413% to 10-1-35, then 3 month LIBOR + 1.496%) (I)(Q)(S) 6.413 10-01-35 2,410,000 1,873,775 National City Bank (P) 0.623 06-07-17 2,300,000 2,164,721 Regions Financial Corp. 7.750 11-10-14 1,825,000 2,000,748 Regions Financial Corp. (P) 0.479 06-26-12 1,060,000 1,030,945 Santander Holdings USA, Inc. 4.625 04-19-16 480,000 494,056 Santander Issuances SA (6.500% to 11-15-14, then 3 month LIBOR + 3.920%) (S) 6.500 08-11-19 1,400,000 1,481,263 The Royal Bank of Scotland PLC 4.875 03-16-15 1,275,000 1,339,923 Wachovia Bank NA 6.600 01-15-38 1,415,000 1,632,740 Wachovia Bank NA 5.850 02-01-37 1,665,000 1,746,009 Wells Fargo & Company 3.676 06-15-16 1,505,000 1,563,945 Consumer Finance 1.10% American Express Company 7.000 03-19-18 1,705,000 2,047,618 Capital One Financial Corp. 6.150 09-01-16 2,655,000 2,968,436 Discover Bank 7.000 04-15-20 1,090,000 1,242,517 Discover Financial Services 10.250 07-15-19 2,495,000 3,327,025 Nelnet, Inc. (7.400% to 9-29-11, then 3 month LIBOR + 3.375%) 7.400 09-29-36 2,595,000 2,314,312 See notes to financial statements Annual report | Bond Fund 15 Maturity Rate (%) date Par value Value Diversified Financial Services 5.78% Alfa Bank OJSC Via Alfa Bond Issuance PLC (S) 7.750 04-28-21 $585,000 $598,344 Astoria Depositor Corp., Series B (S) 8.144 05-01-21 3,590,000 3,500,250 Bank of America Corp. 6.500 08-01-16 1,245,000 1,408,455 Bank of America NA 6.000 10-15-36 1,555,000 1,585,506 Bank of America NA 5.300 03-15-17 595,000 629,133 Beaver Valley Funding 9.000 06-01-17 2,737,000 2,973,751 Bosphorus Financial Services, Ltd. (P)(S) 2.061 02-15-12 498,750 494,185 Citigroup, Inc. 6.125 11-21-17 3,045,000 3,429,833 Citigroup, Inc. 5.850 12-11-34 1,590,000 1,633,040 Crown Castle Towers LLC (S) 6.113 01-15-20 1,710,000 1,880,668 Crown Castle Towers LLC (S) 4.883 08-15-20 3,075,000 3,116,497 General Electric Capital Corp. 6.000 08-07-19 1,505,000 1,685,614 General Electric Capital Corp. 5.625 05-01-18 2,190,000 2,421,514 General Electric Capital Corp. 5.300 02-11-21 880,000 924,281 General Electric Capital Corp. 4.375 09-16-20 1,510,000 1,504,564 General Electric Capital Corp. (P) 0.741 08-15-36 2,245,000 1,808,552 GTP Towers Issuer LLC (S) 8.112 02-15-15 3,550,000 3,736,401 Harley-Davidson Funding Corp. (S) 6.800 06-15-18 1,110,000 1,263,732 Harley-Davidson Funding Corp. (S) 5.750 12-15-14 1,085,000 1,183,475 JPMorgan Chase & Company 6.000 01-15-18 3,260,000 3,679,699 JPMorgan Chase & Company 3.700 01-20-15 1,170,000 1,225,918 JPMorgan Chase & Company, Series 1 (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) (Q) 7.900 04-30-18 2,240,000 2,467,069 Merrill Lynch & Company, Inc. 7.750 05-14-38 1,795,000 2,106,908 Merrill Lynch & Company, Inc. 6.875 04-25-18 3,010,000 3,430,268 Nationstar Mortgage/Nationstar Capital Corp. (S) 10.875 04-01-15 1,805,000 1,895,250 Pinafore LLC/Pinafore, Inc. (S) 9.000 10-01-18 565,000 620,088 Rabobank Nederland NV (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) (Q)(S) 11.000 06-30-19 3,204,000 4,170,967 Textron Financial Corp. (6.000% to 2-15-17, then 3 month LIBOR + 1.735%) (S) 6.000 02-15-67 2,810,000 2,416,600 The Bear Stearns Companies LLC 7.250 02-01-18 1,950,000 2,339,454 USB Realty Corp. (6.091% to 1-15-12, then 3 month LIBOR + 1.147%) (Q)(S) 6.091 01-15-12 2,900,000 2,515,750 Insurance 3.63% Aflac, Inc. 8.500 05-15-19 1,655,000 2,052,657 Aflac, Inc. 6.900 12-17-39 1,005,000 1,102,603 AON Corp. 8.205 01-01-27 1,380,000 1,617,945 AXA SA (6.379% to 12-14-36, then 3 month LIBOR + 2.256%) (Q)(S) 6.379 12-14-36 1,170,000 1,073,475 Chubb Corp. (6.375% until 4-15-17, then 3 month LIBOR + 2.250%) 6.375 03-29-67 1,270,000 1,346,200 CNA Financial Corp. 7.250 11-15-23 2,140,000 2,444,849 CNA Financial Corp. 6.500 08-15-16 1,085,000 1,222,440 CNO Financial Group, Inc. (S) 9.000 01-15-18 1,500,000 1,620,000 16 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Insurance (continued) Glen Meadow Pass-Through Trust (6.505% to 2-15-17, then 3 month LIBOR +2.125%) (S) 6.505 02-12-67 $2,555,000 $2,347,406 Hartford Financial Services Group, Inc. 6.625 03-30-40 905,000 966,436 Liberty Mutual Group, Inc. (S) 7.800 03-15-37 2,635,000 2,740,400 Lincoln National Corp. 8.750 07-01-19 1,295,000 1,676,203 Lincoln National Corp. 7.000 06-15-40 635,000 745,394 Lincoln National Corp. (6.050% to 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 1,955,000 1,915,900 Massachusetts Mutual Life Insurance Company (S) 8.875 06-01-39 895,000 1,290,157 MetLife, Inc. 10.750 08-01-39 610,000 864,736 New York Life Insurance Company (S) 6.750 11-15-39 1,410,000 1,670,433 Teachers Insurance & Annuity Association of America (S) 6.850 12-16-39 2,445,000 2,889,631 Unum Group 7.125 09-30-16 1,585,000 1,845,257 UnumProvident Finance Company PLC (S) 6.850 11-15-15 2,395,000 2,711,523 W.R. Berkley Corp. 5.600 05-15-15 1,345,000 1,459,586 Willis Group Holdings PLC 5.750 03-15-21 1,395,000 1,447,494 Willis North America, Inc. 7.000 09-29-19 2,060,000 2,333,022 Real Estate Investment Trusts 3.66% BioMed Realty LP 6.125 04-15-20 520,000 562,415 Brandywine Operating Partnership LP 7.500 05-15-15 1,505,000 1,731,427 CommonWealth REIT 6.650 01-15-18 1,800,000 2,031,437 Developers Diversified Realty Corp. 7.500 04-01-17 1,840,000 2,137,442 Dexus Property Group (S) 7.125 10-15-14 1,945,000 2,198,539 Duke Realty LP 8.250 08-15-19 1,120,000 1,379,519 Duke Realty LP 6.750 03-15-20 2,095,000 2,400,493 Goodman Funding Pty, Ltd. (S) 6.375 04-15-21 2,620,000 2,731,353 HCP, Inc. 5.375 02-01-21 2,800,000 2,939,208 Health Care REIT, Inc. 6.200 06-01-16 1,835,000 2,053,824 Health Care REIT, Inc. 4.950 01-15-21 1,610,000 1,591,482 Healthcare Realty Trust, Inc. 6.500 01-17-17 2,170,000 2,469,410 Mack-Cali Realty LP 7.750 08-15-19 1,410,000 1,737,543 MPT Operating Partnership LP/MPT Finance Corp. (S) 6.875 05-01-21 935,000 939,675 Post Apartment Homes LP 4.750 10-15-17 735,000 748,565 Reckson Operating Partnership LP 7.750 03-15-20 735,000 851,556 Simon Property Group LP 10.350 04-01-19 1,495,000 2,110,179 Ventas Realty LP/Ventas Capital Corp. 4.750 06-01-21 1,645,000 1,639,558 Vornado Realty LP 4.250 04-01-15 2,815,000 2,950,934 WEA Finance LLC/WT Finance Australia Pty, Ltd. (S) 6.750 09-02-19 1,180,000 1,374,220 Weyerhaeuser Co. 7.375 03-15-32 2,830,000 3,159,041 Real Estate Management & Development 0.08% Realogy Corp. (S) 7.875 02-15-19 855,000 859,275 Health Care 1.17% Health Care Equipment & Supplies 0.22% Alere, Inc. 8.625 10-01-18 750,000 789,375 Alere, Inc. 7.875 02-01-16 1,570,000 1,638,688 See notes to financial statements Annual report | Bond Fund 17 Maturity Rate (%) date Par value Value Health Care Providers & Services 0.56% BioScrip, Inc. 10.250 10-01-15 $1,160,000 $1,204,950 Community Health Systems, Inc. 8.875 07-15-15 1,800,000 1,858,500 Gentiva Health Services, Inc. 11.500 09-01-18 280,000 315,350 Medco Health Solutions, Inc. 7.125 03-15-18 2,225,000 2,673,847 Life Sciences Tools & Services 0.08% Bio-Rad Laboratories, Inc. 4.875 12-15-20 885,000 898,275 Pharmaceuticals 0.31% Catalent Pharma Solutions, Inc., PIK 9.500 04-15-15 1,657,387 1,680,176 Valeant Pharmaceuticals International, Inc. (S) 6.875 12-01-18 1,290,000 1,270,650 Valeant Pharmaceuticals International, Inc. (S) 6.750 10-01-17 385,000 381,150 Industrials 5.44% Aerospace & Defense 0.88% BE Aerospace, Inc. 8.500 07-01-18 1,200,000 1,329,000 Bombardier, Inc. (S) 7.750 03-15-20 1,015,000 1,146,950 Colt Defense LLC/Colt Finance Corp. 8.750 11-15-17 950,000 831,250 Embraer Overseas, Ltd. 6.375 01-15-20 1,485,000 1,607,513 Huntington Ingalls Industries, Inc. (S) 7.125 03-15-21 1,170,000 1,221,188 Kratos Defense & Security Solutions, Inc. 10.000 06-01-17 940,000 1,034,000 TransDigm, Inc. (S) 7.750 12-15-18 2,220,000 2,358,750 Airlines 2.04% America West Airlines 2000-1 Pass Through Trust 8.057 07-02-20 827,278 860,369 Continental Airlines 1998-1 Class A Pass Through Trust 6.648 09-15-17 787,107 832,365 Continental Airlines 1999-1 Class A Pass Through Trust 6.545 02-02-19 554,311 584,133 Continental Airlines 2000-2 Class B Pass Through Trust 8.307 04-02-18 502,012 503,920 Continental Airlines 2007-1 Class A Pass Through Trust 5.983 04-19-22 2,026,616 2,084,983 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718 01-02-23 2,594,961 2,633,885 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 2,550,916 2,652,952 Delta Air Lines 2010-1 Class A Pass Through Trust 7.027 11-01-19 1,550,419 1,581,427 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200 07-02-18 899,346 926,326 Delta Air Lines 2011-1 Class A Pass Through Trust 5.300 04-15-19 940,000 942,350 Delta Air Lines, Inc. (S) 9.500 09-15-14 1,289,000 1,388,898 Northwest Airlines 2002-1 Class G-2 Pass Through Trust 6.264 11-20-21 2,231,159 2,267,527 U.S. Airways 2010-1 Class A Pass Through Trust 6.250 04-22-23 1,645,000 1,595,650 United Air Lines 2009-1 Pass Through Trust 10.400 11-01-16 722,751 822,996 United Air Lines 2009-2A Pass Through Trust 9.750 01-15-17 1,771,875 2,028,797 United Air Lines, Inc. (S) 9.875 08-01-13 360,000 384,300 18 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Building Products 0.47% Masco Corp. 7.125 03-15-20 $1,255,000 $1,311,101 Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 1,800,000 1,894,500 Voto-Votorantim, Ltd. (S) 6.750 04-05-21 1,840,000 1,952,608 Commercial Services & Supplies 0.35% International Lease Finance Corp. (S) 7.125 09-01-18 1,260,000 1,379,700 Garda World Security Corp. (S) 9.750 03-15-17 410,000 438,700 Steelcase, Inc. 6.375 02-15-21 1,905,000 1,992,752 Construction & Engineering 0.13% Tutor Perini Corp. (S) 7.625 11-01-18 1,375,000 1,366,406 Electrical Equipment 0.08% Coleman Cable, Inc. 9.000 02-15-18 810,000 858,600 Industrial Conglomerates 0.34% Odebrecht Finance, Ltd. (Q)(S) 7.500 09-14-15 355,000 359,970 Odebrecht Finance, Ltd. (S) 7.000 04-21-20 1,120,000 1,232,000 Textron, Inc. 5.600 12-01-17 1,945,000 2,099,758 Machinery 0.12% Pentair, Inc. 5.000 05-15-21 1,240,000 1,252,538 Marine 0.21% Navios Maritime Holdings, Inc./Navios Maritime Finance II U.S., Inc. (S) 8.125 02-15-19 945,000 945,000 Navios South American Logistics, Inc./Navios Logistics Finance (S) 9.250 04-15-19 1,295,000 1,320,900 Road & Rail 0.54% Kansas City Southern de Mexico SA de CV 8.000 02-01-18 1,315,000 1,456,363 The Hertz Corp. (S) 6.750 04-15-19 2,505,000 2,530,050 Western Express, Inc. (S) 12.500 04-15-15 1,930,000 1,876,925 Trading Companies & Distributors 0.09% Aircastle, Ltd. 9.750 08-01-18 905,000 1,020,388 Transportation Infrastructure 0.19% Asciano Finance, Ltd. (S) 4.625 09-23-20 2,075,000 2,027,779 Information Technology 0.54% IT Services 0.30% Brightstar Corp. (S) 9.500 12-01-16 2,275,000 2,434,250 Equinix, Inc. 8.125 03-01-18 765,000 826,200 Software 0.24% Vangent, Inc. 9.625 02-15-15 2,590,000 2,615,900 Materials 4.78% Chemicals 0.94% American Pacific Corp. 9.000 02-01-15 1,000,000 980,000 Braskem Finance, Ltd. (S) 7.000 05-07-20 3,780,000 4,156,110 Fufeng Group, Ltd. (S) 7.625 04-13-16 1,375,000 1,295,938 Incitec Pivot Finance LLC (S) 6.000 12-10-19 1,370,000 1,478,670 Nalco Company (S) 6.625 01-15-19 735,000 763,481 Sterling Chemicals, Inc. 10.250 04-01-15 1,490,000 1,538,425 See notes to financial statements Annual report | Bond Fund 19 Maturity Rate (%) date Par value Value Construction Materials 0.12% Building Materials Corp. of America (S) 6.750 05-01-21 $945,000 $952,088 Severstal Columbus LLC 10.250 02-15-18 370,000 410,700 Containers & Packaging 0.60% Graphic Packaging International, Inc. 9.500 06-15-17 835,000 931,025 Graphic Packaging International, Inc. 7.875 10-01-18 410,000 446,900 Polymer Group, Inc. (S) 7.750 02-01-19 380,000 391,400 Pretium Packaging LLC/Pretium Finance, Inc. (S) 11.500 04-01-16 650,000 667,063 Temple-Inland, Inc. 6.625 01-15-18 3,085,000 3,445,041 U.S. Corrugated, Inc. 10.000 06-12-13 605,000 595,925 Metals & Mining 2.35% Alcoa, Inc. 5.400 04-15-21 1,075,000 1,101,384 Allegheny Technologies, Inc. 9.375 06-01-19 1,205,000 1,573,070 Allegheny Technologies, Inc. 5.950 01-15-21 570,000 624,580 ArcelorMittal 9.850 06-01-19 1,470,000 1,893,282 ArcelorMittal 6.750 03-01-41 1,110,000 1,119,112 Cliffs Natural Resources, Inc. 6.250 10-01-40 1,230,000 1,256,622 Commercial Metals Company 7.350 08-15-18 1,395,000 1,543,132 Gerdau Trade, Inc. (S) 5.750 01-30-21 1,345,000 1,348,363 JMC Steel Group (S) 8.250 03-15-18 725,000 748,563 Metinvest BV (S) 8.750 02-14-18 1,755,000 1,860,142 Rain CII Carbon LLC/CII Carbon Corp. (S) 8.000 12-01-18 2,225,000 2,386,313 Taseko Mines, Ltd. 7.750 04-15-19 495,000 502,425 Teck Resources, Ltd. 10.750 05-15-19 4,315,000 5,496,016 Thompson Creek Metals Company, Inc. (S) 7.375 06-01-18 630,000 637,088 Vale Overseas, Ltd. 6.875 11-10-39 1,365,000 1,509,908 Winsway Coking Coal Holding, Ltd. (S) 8.500 04-08-16 1,890,000 1,847,475 Paper & Forest Products 0.77% Georgia-Pacific LLC (S) 5.400 11-01-20 3,320,000 3,451,426 International Paper Company 9.375 05-15-19 1,650,000 2,167,935 Mercer International, Inc. 9.500 12-01-17 425,000 465,906 Verso Paper Holdings LLC/Verso Paper, Inc. (S) 8.750 02-01-19 410,000 410,000 Westvaco Corp. 7.950 02-15-31 1,725,000 1,880,095 Telecommunication Services 1.65% Diversified Telecommunication Services 0.82% Affinion Group Holdings, Inc. (S) 11.625 11-15-15 1,055,000 1,068,188 Axtel SAB de CV (S) 9.000 09-22-19 705,000 699,713 Frontier Communications Corp. 8.500 04-15-20 2,390,000 2,620,038 Telecom Italia Capital SA 7.721 06-04-38 1,030,000 1,101,850 Telecom Italia Capital SA 7.200 07-18-36 1,490,000 1,515,084 West Corp. 11.000 10-15-16 1,780,000 1,911,275 Wireless Telecommunication Services 0.83% America Movil SAB de CV 5.000 03-30-20 1,780,000 1,883,733 Bakrie Telecom Pte, Ltd. (S) 11.500 05-07-15 1,620,000 1,692,900 NII Capital Corp. 10.000 08-15-16 940,000 1,078,650 NII Capital Corp. 8.875 12-15-19 1,655,000 1,832,913 SBA Telecommunications, Inc. 8.000 08-15-16 595,000 646,319 SBA Tower Trust (S) 5.101 04-15-17 1,790,000 1,866,075 20 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Utilities 3.04% Electric Utilities 1.29% BVPS II Funding Corp. 8.890 06-01-17 $1,806,000 2,053,285 Commonwealth Edison Company 5.800 03-15-18 1,955,000 2,217,740 Israel Electric Corp., Ltd. (S) 7.250 01-15-19 2,395,000 2,608,931 ITC Holdings Corp. (S) 5.500 01-15-20 1,670,000 1,806,447 NV Energy, Inc. 6.250 11-15-20 1,055,000 1,100,663 PNPP II Funding Corp. 9.120 05-30-16 748,000 840,011 PPL Capital Funding, Inc. (6.700% to 3-30-17, then 3 month LIBOR + 2.665%) 6.700 03-30-67 1,785,000 1,771,613 W3A Funding Corp. 8.090 01-02-17 1,548,591 1,559,338 Independent Power Producers & Energy Traders 0.74% Allegheny Energy Supply Company LLC (S) 5.750 10-15-19 1,826,000 1,918,324 Exelon Generation Company LLC 6.250 10-01-39 1,155,000 1,199,625 Ipalco Enterprises, Inc. (S) 5.000 05-01-18 1,870,000 1,884,025 NRG Energy, Inc. 8.250 09-01-20 1,450,000 1,486,250 NRG Energy, Inc. 7.625 01-15-18 1,570,000 1,585,700 Multi-Utilities 0.64% CMS Energy Corp. 6.250 02-01-20 2,885,000 3,145,925 Integrys Energy Group, Inc. (6.110% to 12-1-16, then 3 month LIBOR + 2.120%) 6.110 12-01-66 2,605,000 2,578,950 Wisconsin Energy Corp. (6.250% to 5-15-17, then 3 month LIBOR + 2.113%) 6.250 05-15-67 1,210,000 1,225,125 Water Utilities 0.37% Cia de Saneamento Basico do Estado de Sao Paulo (S) 6.250 12-16-20 1,215,000 1,242,338 Midwest Generation LLC, Series B 8.560 01-02-16 1,876,901 1,961,362 Salton Sea Funding Corp., Series F 7.475 11-30-18 730,323 786,434 U.S. Government & Agency Obligations 25.40% (Cost $271,596,457) U.S. Government 4.37% U.S. Treasury Bond 4.750 02-15-41 $22,520,000 24,589,025 Note (L) 3.125 05-15-21 7,595,000 7,642,469 Note 2.250 03-31-16 195,000 200,850 Note 2.125 02-29-16 5,120,000 5,250,401 Note 2.000 04-30-16 6,225,000 6,327,588 Strip Zero 11-15-30 7,940,000 3,401,432 U.S. Government Agency 21.03% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru Ctf 6.500 06-01-37 239,834 270,019 30 Yr Pass Thru Ctf 6.500 10-01-37 446,817 503,053 30 Yr Pass Thru Ctf 6.500 11-01-37 898,347 1,011,833 30 Yr Pass Thru Ctf 6.500 12-01-37 692,016 779,113 30 Yr Pass Thru Ctf 6.500 02-01-38 211,951 238,726 30 Yr Pass Thru Ctf 6.500 03-01-38 830,569 935,104 30 Yr Pass Thru Ctf 6.500 04-01-38 587,215 661,122 30 Yr Pass Thru Ctf 6.500 04-01-39 10,650,048 11,990,457 30 Yr Pass Thru Ctf 6.500 09-01-39 691,802 778,872 30 Yr Pass Thru Ctf 5.000 07-01-35 1,610,245 1,719,771 30 Yr Pass Thru Ctf 4.000 09-01-40 12,748,774 12,842,959 See notes to financial statements Annual report | Bond Fund 21 Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal National Mortgage Association 15 Yr Pass Thru Ctf 4.500 07-01-25 $4,914,766 $5,212,153 15 Yr Pass Thru Ctf 4.000 06-01-24 23,165,600 24,271,832 15 Yr Pass Thru Ctf 4.000 07-01-24 11,494,771 12,043,683 30 Yr Pass Thru Ctf 6.500 09-01-37 921,621 1,039,308 30 Yr Pass Thru Ctf 6.500 01-01-39 16,171,816 18,236,881 30 Yr Pass Thru Ctf 6.500 03-01-39 762,189 860,350 30 Yr Pass Thru Ctf 6.500 06-01-39 5,631,631 6,357,803 30 Yr Pass Thru Ctf 6.000 07-01-38 11,664,920 12,884,880 30 Yr Pass Thru Ctf 5.500 09-01-34 8,329,774 9,066,253 30 Yr Pass Thru Ctf 5.500 05-01-35 12,428,710 13,531,481 30 Yr Pass Thru Ctf 5.500 12-01-36 5,309,411 5,763,911 30 Yr Pass Thru Ctf 5.000 TBA 20,156,000 21,455,324 30 Yr Pass Thru Ctf 5.000 11-01-33 2,520,382 2,697,327 30 Yr Pass Thru Ctf 5.000 09-01-40 30,357,505 32,322,756 30 Yr Pass Thru Ctf 4.000 03-01-39 18,020,389 18,223,209 30 Yr Pass Thru Ctf 4.000 10-01-40 8,370,098 8,449,918 30 Yr Pass Thru Ctf 4.000 11-01-40 3,940,746 3,973,400 Foreign Government Obligations 0.42% (Cost $4,445,153) Hungary 0.15% Republic of Hungary 7.625 03-29-41 $1,484,000 1,602,720 United Kingdom 0.27% Government of United Kingdom (GBP)(D) 4.750 03-07-20 1,607,000 2,954,285 Convertible Bonds 0.34% (Cost $2,253,625) Consumer Discretionary 0.21% Media 0.21% XM Satellite Radio, Inc. (S) 7.000 12-01-14 $1,455,000 2,242,519 Industrials 0.13% Airlines 0.13% US Airways Group, Inc. 7.250 05-15-14 680,000 1,475,600 Municipal Bonds 0.10% (Cost $913,588) California 0.10% State of California 7.600 11-01-40 $905,000 1,072,588 Term Loans (M) 0.82% (Cost $9,004,762) Consumer Discretionary 0.66% Automobiles 0.18% Chrysler Group LLC (T) — 06-02-17 $2,000,000 1,988,426 Hotels, Restaurants & Leisure 0.36% CCM Merger, Inc. 7.000 03-01-17 800,000 810,800 East Valley Tourist Development Authority 12.000 08-06-12 831,711 688,241 Kalispel Tribal Economic Authority 7.500 02-22-17 2,400,000 2,364,000 22 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Media 0.12% Vertis, Inc. 11.750 12-31-15 $1,408,550 $1,320,516 Financials 0.16% Real Estate Investment Trusts 0.08% iStar Financial, Inc. 7.000 06-30-14 880,000 886,442 Real Estate Management & Development 0.08% Realogy Corp. 13.500 10-15-17 800,000 848,000 Capital Preferred Securities 1.65% (Cost $17,198,985) Financials 1.65% Capital Markets 0.50% State Street Capital Trust III (P)(Q) 5.300 07-25-11 $2,075,000 2,076,411 State Street Capital Trust IV (P) 1.310 06-15-37 4,005,000 3,383,520 Commercial Banks 0.92% Allfirst Preferred Capital Trust (P) 1.778 07-15-29 1,305,000 1,149,071 Fifth Third Capital Trust IV (6.500% to 4-15-17 then 3 month LIBOR + 1.368%) 6.500 04-15-37 3,425,000 3,399,313 PNC Preferred Funding Trust III (8.700% to 3-15-13 then 3 month LIBOR + 5.226%) (Q)(S) 8.700 03-15-13 3,330,000 3,554,342 Sovereign Capital Trust VI 7.908 06-13-36 1,840,000 1,923,104 Insurance 0.23% MetLife Capital Trust X (9.250% to 4-8-38 then 3 month LIBOR + 5.540%) (S) 9.250 04-08-38 710,000 901,700 ZFS Finance USA Trust II (6.450% to 6-15-16 then 3 month LIBOR + 2.000%) (S) 6.450 12-15-65 1,480,000 1,546,600 Collateralized Mortgage Obligations 13.77% (Cost $144,601,139) Commercial & Residential 11.97% American Home Mortgage Assets Series 2006-6, Class A1A (P) 0.384 12-25-46 $2,261,904 1,178,192 Series 2006-6, Class XP IO 2.354 12-25-46 25,414,772 1,679,614 American Tower Trust Series 2007-1A, Class C (S) 5.615 04-15-37 2,875,000 3,073,011 Series 2007-1A, Class D (S) 5.957 04-15-37 3,175,000 3,387,807 Banc of America Commercial Mortgage, Inc. Series 2006-2, Class AM (P) 5.769 05-10-45 2,380,000 2,517,024 Series 2006-4, Class AM 5.675 07-10-46 2,375,000 2,456,980 Series 2006-3, Class A4 (P) 5.889 07-10-44 2,620,000 2,890,255 Bear Stearns Alt-A Trust Series 2005-3, Class B2 (P) 2.571 04-25-35 1,136,192 63,406 Bear Stearns Commercial Mortgage Securities, Inc. Series 2006-PW14, Class D (S) 5.412 12-11-38 2,480,000 1,471,595 Citigroup Commercial Mortgage Trust Series 2006-C4, Class A3 (P) 5.729 03-15-49 3,350,000 3,731,205 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2005-CD1, Class C (P) 5.220 07-15-44 1,030,000 953,729 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class A4 (P) 5.815 12-10-49 5,595,000 6,238,575 See notes to financial statements Annual report | Bond Fund 23 Maturity Rate (%) date Par value Value Commercial & Residential (continued) First Horizon Alternative Mortgage Securities Series 2004-AA5, Class B1 (P) 2.353 12-25-34 $1,167,315 $152,352 GMAC Mortgage Loan Trust Series 2004-AR2, Class 3A (P) 3.401 08-19-34 3,650,173 3,387,346 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 5.881 07-10-38 2,375,000 2,500,328 Series 2007-GG9, Class C (P) 5.550 03-10-39 1,810,000 1,292,018 Series 2007-GG9, Class A4 5.444 03-10-39 4,670,000 5,057,807 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.717 09-25-35 3,074,005 2,738,951 Series 2004-9, Class B1 (P) 3.479 08-25-34 1,639,123 628,802 Series 2006-AR1, Class 3A1 (P) 5.075 01-25-36 3,692,018 3,314,746 Harborview Mortgage Loan Trust Series 2005-11, Class X IO 2.264 08-19-45 12,738,595 598,091 Series 2005-8, Class 1X IO 2.378 09-19-35 20,018,433 1,026,193 Series 2007-3, Class ES IO 0.350 05-19-47 83,409,298 550,501 Series 2007-4, Class ES IO 0.350 07-19-47 102,398,592 563,192 Series 2007-6, Class ES IO (S) 0.342 08-19-37 69,315,557 445,006 IndyMac Index Mortgage Loan Trust Series 2004-AR13, Class B1 5.296 01-25-35 1,110,455 116,533 Series 2005-AR18, Class 1X IO 2.212 10-25-36 32,628,245 1,631,412 Series 2005-AR18, Class 2X IO 1.896 10-25-36 53,455,727 2,672,786 Series 2005-AR5, Class B1 (P) 2.637 05-25-35 1,427,564 25,611 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP7, Class AM (P) 5.870 04-15-45 3,345,000 3,514,192 Series 2007-CB18, Class A4 5.440 06-12-47 4,610,000 5,014,487 Series 2005-LDP3, Class A4B (P) 4.996 08-15-42 3,635,000 3,861,841 JPMorgan Mortgage Trust Series 2006-A7, Class 2A5 (P) 5.554 01-25-37 1,512,282 98,138 LB-UBS Commercial Mortgage Trust Series 2007-C1, Class AM 5.455 02-15-40 3,515,000 3,584,216 Series 2006-C6, Class AM 5.413 09-15-39 4,715,000 4,940,214 Series 2006-C4, Class A4 (P) 5.877 06-15-38 4,165,000 4,654,529 Series 2007-C2, Class A3 5.430 02-15-40 4,910,000 5,320,147 Merrill Lynch/Countrywide Commercial Mortgage Trust Series 2006-2, Class A4 (P) 5.902 06-12-46 4,535,000 5,057,413 MLCC Mortgage Investors, Inc. Series 2006-3, Class 2A1 (P) 5.342 10-25-36 3,268,348 3,060,569 Series 2007-3, Class M1 (P) 5.410 09-25-37 1,134,202 724,432 Series 2007-3, Class M2 (P) 5.410 09-25-37 423,970 250,442 Series 2007-3, Class M3 (P) 5.410 09-25-37 300,767 131,686 Morgan Stanley Capital I Series 2007-IQ13, Class A4 5.364 03-15-44 4,875,000 5,215,534 Series 2008-HQ8, Class AM (P) 5.462 03-12-44 4,600,000 4,885,987 Provident Funding Mortgage Loan Trust Series 2005-1, Class B1 (P) 2.669 05-25-35 1,506,961 310,365 Residential Accredit Loans, Inc. Series 2005-QO4, Class X IO 2.563 12-25-45 32,424,588 1,687,975 Structured Asset Securities Corp. Series 2003-6A, Class B1 (P) 2.752 03-25-33 1,948,466 1,331,634 Thornburg Mortgage Securities Trust Series 2004-1, Class II2A (P) 1.779 03-25-44 3,438,485 3,126,903 24 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Commercial & Residential (continued) WaMu Mortgage Pass Through Certificates Series 2005-AR1, Class X IO 1.630 01-25-45 $44,649,059 $1,973,837 Series 2005-AR12, Class 1A2 (P) 2.724 10-25-35 1,105,336 1,080,637 Series 2005-AR13, Class X IO 1.619 10-25-45 118,537,176 5,757,090 Series 2005-AR19, Class B1 (P) 0.894 12-25-45 2,260,286 394,736 Series 2005-AR8, Class X IO 1.765 07-25-45 31,616,287 1,598,785 Series 2006-AR4, Class 1A1B (P) 1.235 05-25-46 2,176,180 1,255,146 Series 2005-AR13, Class B1 (P) 0.794 10-25-45 3,873,430 790,865 Series 2005-AR6, Class B1 (P) 0.794 04-25-45 4,330,598 664,331 Wells Fargo Mortgage Backed Securities Trust Series 2005-AR5, Class 1A1 (P) 5.102 04-25-35 2,606,125 2,432,533 Series 2006-AR15, Class A3 (P) 5.367 10-25-36 2,687,864 792,514 U.S. Government Agency 1.80% Federal Home Loan Mortgage Corp. Series 3581, Class IO 6.000 10-15-39 2,802,370 563,977 Series 3623, Class LI IO 4.500 01-15-25 2,737,322 291,946 Series 3630, Class BI IO 4.000 05-15-27 1,846,230 217,278 Series 3794, Class PI IO 4.500 02-15-38 3,915,099 637,764 Federal National Mortgage Association Series 2009-109, Class IW IO 4.500 04-25-38 4,223,582 702,815 Series 2009-47, Class EI IO 5.000 08-25-19 3,767,975 391,365 Series 2009-50, Class GI IO 5.000 05-25-39 7,109,345 1,414,314 Series 2009-78, Class IB IO 5.000 06-25-39 9,967,330 1,739,689 Series 2010-14, Class AI IO 4.000 08-25-27 5,447,689 577,000 Series 2010-36, Class BI IO 4.000 03-25-28 5,583,650 618,241 Series 398, Class C3 IO 4.500 05-25-39 5,842,585 1,403,089 Series 401, Class C2 IO 4.500 06-25-39 3,839,025 860,059 Series 402, Class 3 IO 4.000 11-25-39 4,421,619 940,188 Series 402, Class 4 IO 4.000 10-25-39 7,760,921 1,606,607 Series 402, Class 7 IO 4.500 11-25-39 7,077,716 1,688,737 Series 407, Class 15 IO 5.000 01-25-40 6,548,543 1,473,422 Series 407, Class 16 IO 5.000 01-25-40 1,713,150 390,769 Series 407, Class 17 IO 5.000 01-25-40 1,377,862 304,370 Series 407, Class 21 IO 5.000 01-25-39 6,114,091 1,253,389 Series 407, Class 7 IO 5.000 03-25-41 4,293,460 1,051,898 Series 407, Class 8 IO 5.000 03-25-41 1,979,174 478,762 Government National Mortgage Association Series 2010-78, Class AI IO 4.500 04-20-39 6,816,025 864,884 Asset Backed Securities 4.89% (Cost $52,870,230) Aegis Asset Backed Securities Trust Series 2004-3, Class A1 (P) 0.554 09-25-34 $1,597,882 1,414,335 Asset Backed Funding Certificates Series 2005-HE1, Class M1 (P) 0.614 03-25-35 1,652,918 1,410,872 Bayview Financial Acquisition Trust Series 2006-A, Class 2A3 (P) 0.541 02-28-41 1,734,049 1,492,438 Bravo Mortgage Asset Trust Series 2006-1A, Class A2 (P)(S) 0.434 07-25-36 2,580,449 2,209,016 Carrington Mortgage Loan Trust Series 2005-OPT2, Class M2 (P) 0.644 05-25-35 1,725,000 1,573,500 Series 2006-NC4, Class A5 (P) 0.254 10-25-36 674,512 546,165 Citigroup Mortgage Loan Trust Series 2006-WFH3, Class A3 (P) 0.344 10-25-36 3,223,398 3,023,696 See notes to financial statements Annual report | Bond Fund 25 Maturity Rate (%) date Par value Value Asset Backed Securities (continued) ContiMortgage Home Equity Loan Trust Series 1995-2, Class A–5 8.100 08-15-25 $172,131 $170,310 Countrywide Asset-Backed Certificates Series 2006-3, Class 2A2 (P) 0.374 06-25-36 2,946,105 2,524,385 Credit-Based Asset Servicing and Securitization LLC Series 2005-CB2, Class M1 (P) 0.634 04-25-36 3,073,905 2,792,071 Dominos Pizza Master Issuer LLC Series 2007-1, Class M1 (S) 7.629 04-25-37 3,715,000 3,789,300 Series 2007-1, Class A2 (S) 5.261 04-25-37 3,180,000 3,227,700 Fremont Home Loan Trust Series 2005-1, Class M3 (P) 0.704 06-25-35 1,300,000 1,186,354 FUEL Trust Series 2011-1 (S) 4.207 04-15-16 605,000 621,354 Leaf Capital Funding SPE A LLC Series 2010-A, Class B (P)(S) 5.198 12-15-20 655,000 655,000 Series 2010-A, Class C (P)(S) 7.198 12-15-20 977,292 977,292 Series 2010-A, Class D (P)(S) 10.198 12-15-20 782,292 782,292 Series 2010-A, Class E1 (P)(S) 14.698 12-15-20 861,959 861,959 Leaf II Receivables Funding LLC Series 2011-1, Class A (S) 1.700 12-20-18 1,964,864 1,918,666 Merrill Lynch Mortgage Investors, Inc. Series 2005-HE2, Class A2C (P) 0.564 09-25-36 2,615,000 2,326,053 Series 2005-WMC1, Class M1 (P) 0.694 09-25-35 1,475,398 1,351,747 New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.644 03-25-35 1,495,000 1,131,086 Novastar Home Equity Loan Series 2004-4, Class M3 (P) 1.274 03-25-35 2,720,000 2,481,119 Park Place Securities, Inc. Series 2004-WHQ2, Class M2 (P) 0.824 02-25-35 3,650,000 3,082,465 Series 2005-WCH1, Class M2 (P) 0.714 01-25-36 3,450,000 3,233,868 Renaissance Home Equity Loan Trust Series 2005-2, Class AF3 4.499 08-25-35 356,231 355,256 Series 2005-2, Class AF4 4.934 08-25-35 2,365,000 1,979,488 Residential Asset Securities Corp. Series 2005-KS4, Class M1 (P) 0.604 05-25-35 3,642,533 3,364,550 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 2,570,000 2,589,275 Shares Value Preferred Securities 0.96% (Cost $10,285,141) Consumer Discretionary 0.12% Hotels, Restaurants & Leisure 0.12% Greektown Superholdings, Inc., Series A (I) 17,280 1,296,000 Consumer Staples 0.18% Food & Staples Retailing 0.18% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 23,250 1,950,821 26 Bond Fund | Annual report See notes to financial statements Shares Value Energy 0.12% Oil, Gas & Consumable Fuels 0.12% Apache Corp., Series D, 6.000% (L) 19,021 1,265,467 Financials 0.52% Consumer Finance 0.11% Ally Financial, Inc., 7.300% 48,470 1,175,398 Diversified Financial Services 0.41% Bank of America Corp., Series MER, 8.625% 89,220 2,356,300 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 16,000 446,080 GMAC Capital Trust I (8.125% to 2-15-16, then 3 month LIBOR + 5.785%) 65,230 1,713,592 Utilities 0.02% Electric Utilities 0.02% PPL Corp., 8.750% 3,500 191,625 Shares Value Common Stocks 0.01% (Cost $97,862) Consumer Discretionary 0.01% Greektown Superholdings, Inc. (I) 885 62,393 Yield (%) Shares Value Securities Lending Collateral 0.67% (Cost $7,295,252) John Hancock Collateral Investment Trust (W) 0.2531 (Y) 728,925 7,295,153 Maturity Yield* (%) date Par value Value Short-Term Investments 4.17% (Cost $45,200,000) U.S. Government & Agency Obligations 4.17% Federal Home Loan Bank Discount Notes 0.010 06-01-11 $45,200,000 45,200,000 Total investments (Cost $1,060,373,901) † 101.93% Other assets and liabilities, net (1.93%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. All par values are denominated in U.S. Dollars unless otherwise indicated. Currency abbreviations BRL — Brazilian Real GBP — Pound Sterling IO Interest Only Security — Interest Tranche of Stripped Mortgage Pool LIBOR London Interbank Offered Rate PIK Payment-in-kind See notes to financial statements Annual report | Bond Fund 27 Notes to Schedule of Investments (continued) (D) Par value of foreign bonds is expressed in local currency as shown parenthetically in security description. (I) Non-income producing security. (L) All or a portion of this security is on loan as of 5-31-11. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end unless the investment is unsettled. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $218,443,363 or 20.14% of the Fund’s net assets as of 5-31-11. (T) All or a portion of this position represents an unsettled loan commitment. The coupon rate will be determined at time of settlement. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 5-31-11. * Yield represets the annualized yield at the date of purchase. † At 5-31-11, the aggregate cost of investment securities for federal income tax purposes was $1,061,581,043. Net unrealized appreciation aggregated $44,002,303, of which $69,203,285 related to appreciated investment securities and $25,200,982 related to depreciated investment securities. 28 Bond Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-11 This Statement of Assets and Liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $1,053,078,649) including $7,162,488 of securities loaned (Note2) $1,098,288,193 Investments in affiliated issuers, at value (Cost $7,295,252) (Note2) 7,295,153 Total investments, at value (Cost $1,060,373,901) Cash 78,410 Cash held at broker for futurescontracts 80,025 Receivable for investmentssold 3,015,171 Receivable for fund sharessold 2,688,002 Receivable for forward foreign currency exchange contracts (Note3) 77,953 Dividends and interestreceivable 12,232,133 Receivable for securities lendingincome 519 Other receivables and prepaidexpenses 121,979 Totalassets Liabilities Payable for investmentspurchased 6,338,364 Payable for delayed delivery securitiespurchased 22,934,143 Payable for forward foreign currency exchange contracts (Note3) 126,665 Payable for fund sharesrepurchased 1,209,010 Payable upon return of securities loaned (Note2) 7,294,738 Payable for futures variation margin (Note3) 5,562 Distributionspayable 834,411 Payable toaffiliates Accounting and legal servicesfees 12,408 Transfer agentfees 144,848 Distribution and servicefees 59,764 Trustees’fees 69,439 Other liabilities and accruedexpenses 158,939 Totalliabilities Netassets Capital paid-in $1,050,306,726 Undistributed net investmentincome 1,074,470 Accumulated net realized loss on investments, futures contracts, foreign currency transactions and swapcontracts (11,798,674) Net unrealized appreciation (depreciation) on investments, futures contracts, swap contracts and translation of assets and liabilities in foreigncurrencies 45,106,725 Netassets See notes to financial statements Annual report | Bond Fund 29 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($911,688,627 ÷ 57,475,210shares) $15.86 Class B ($27,790,682 ÷ 1,752,160shares) 1 $15.86 Class C ($71,413,476 ÷ 4,501,877shares) 1 $15.86 Class I ($73,796,462 ÷ 4,652,207shares) $15.86 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $16.61 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 30 Bond Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-11 This Statement of Operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $62,787,475 Dividends 586,957 Securitieslending 4,039 Total investmentincome Expenses Investment management fees (Note5) 5,042,013 Distribution and service fees (Note5) 3,465,412 Accounting and legal services fees (Note5) 148,374 Transfer agent fees (Note5) 1,705,641 Trustees’ fees (Note5) 82,347 State registration fees 84,479 Printing andpostage 112,805 Professionalfees 101,279 Custodianfees 146,676 Registration and filingfees 30,353 Other 33,468 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 14,015,243 Investments in affiliatedissuers 514 Futures contracts (Note3) (423,702) Swap contracts (Note3) 107,109 Foreign currencytransactions 153,805 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 44,814,550 Investments in affiliatedissuers (99) Futures contracts (Note3) (8,455) Swap contracts (Note3) 150,513 Translation of assets and liabilities in foreigncurrencies (46,653) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Bond Fund 31 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-11 5-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $52,425,624 $56,741,148 Net realizedgain 13,852,969 14,393,993 Change in net unrealized appreciation(depreciation) 44,909,856 106,247,885 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (48,723,911) (52,254,887) ClassB (1,335,131) (1,641,832) ClassC (2,798,851) (2,007,184) ClassI (3,056,347) (1,597,695) ClassR1 — (12,611) Totaldistributions From Fund share transactions (Note6) Totalincrease Netassets Beginning ofyear 914,755,754 759,578,668 End ofyear Undistributed net investment income 32 Bond Fund | Annual report See notes to financial statements Financial highlights The Financial Highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.81 0.97 0.87 0.81 0.75 Net realized and unrealized gain (loss) oninvestments 0.92 2.05 (1.34) (0.43) 0.26 Total from investmentoperations Lessdistributions From net investmentincome (0.87) (0.98) (0.88) (0.82) (0.77) Net asset value, end ofyear Total return (%) 2 3 Ratios and supplementaldata Net assets, end of year (inmillions) $912 $819 $686 $824 $870 Ratios (as a percentage of average net assets): Expenses beforereductions 1.05 1.08 1.16 4 1.05 1.05 Expenses net of fee waivers andcredits 1.05 1.07 1.16 4 1.05 1.05 Net investmentincome 5.24 6.71 6.71 5.54 5.11 Portfolio turnover (%) 73 88 90 90 106 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS B SHARES Periodended 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.70 0.86 0.77 0.71 0.65 Net realized and unrealized gain (loss) oninvestments 0.92 2.07 (1.34) (0.43) 0.26 Total from investmentoperations Lessdistributions From net investmentincome (0.76) (0.88) (0.79) (0.72) (0.67) Net asset value, end ofyear Total return (%) 2 3 3 Ratios and supplementaldata Net assets, end of year (inmillions) $28 $25 $28 $42 $59 Ratios (as a percentage of average net assets): Expenses beforereductions 1.75 1.78 1.86 4 1.76 1.75 Expenses net of fee waivers andcredits 1.75 1.77 1.86 4 1.75 1.75 Net investmentincome 4.53 6.01 5.96 4.82 4.40 Portfolio turnover (%) 73 88 90 90 106 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Annual report | Bond Fund 33 CLASS C SHARES Periodended 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.70 0.86 0.78 0.71 0.65 Net realized and unrealized gain (loss) oninvestments 0.92 2.06 (1.34) (0.43) 0.26 Total from investmentoperations Lessdistributions From net investmentincome (0.76) (0.88) (0.79) (0.72) (0.67) Net asset value, end ofyear Total return (%) 2 3 Ratios and supplementaldata Net assets, end of year (inmillions) $71 $40 $26 $29 $23 Ratios (as a percentage of average net assets): Expenses beforereductions 1.75 1.78 1.86 4 1.75 1.75 Expenses net of fee waivers andcredits 1.75 1.77 1.86 4 1.75 1.75 Net investmentincome 4.50 5.98 6.02 4.86 4.41 Portfolio turnover (%) 73 88 90 90 106 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS I SHARES Periodended 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.88 1.03 0.93 0.88 0.81 Net realized and unrealized gain (loss) oninvestments 0.92 2.05 (1.35) (0.43) 0.25 Total from investmentoperations Lessdistributions From net investmentincome (0.93) (1.05) (0.93) (0.88) (0.83) Net asset value, end ofyear Total return (%) Ratios and supplementaldata Net assets, end of year (inmillions) $74 $30 $19 $22 $5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.62 0.63 0.70 2 0.62 0.62 Expenses net of fee waivers andcredits 0.62 0.63 0.70 2 0.62 0.62 Net investmentincome 5.64 7.13 7.22 6.08 5.54 Portfolio turnover (%) 73 88 90 90 106 1 Based on the average daily sharesoutstanding. 2 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 34 Bond Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Bond Fund (the Fund) is a diversified series of John Hancock Sovereign Bond Fund (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income consistent with prudent investment risk. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Effective at the close of business on August 21, 2009, Class R1 shares converted into Class A shares. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
